Exhibit 10.2

LINCOLN NATIONAL CORPORATION

﻿

NONQUALIFIED STOCK OPTION AGREEMENT

﻿

For Senior Management Committee (other than CEO)

 

This Nonqualified Stock Option Agreement (the “Agreement”) evidences the terms
of the grant by Lincoln National Corporation (“LNC”) of a Nonqualified Stock
Option (the “Option”) to <First Name> <Last Name> (“Grantee”) on <Grant
Date> (the “Grant Date”), and Grantee’s acceptance of the Option, in accordance
with and subject to the terms and provisions of the Lincoln National Corporation
2014 Incentive Compensation Plan effective May 22, 2014 (the “Plan”) and this
Agreement.  LNC and Grantee agree as follows:

1.



Shares Optioned and Option Price.

Grantee shall have an Option to purchase <Granted Amount> shares of LNC common
stock (the “Shares”) for <Grant Price>  (in United States Dollars) for each
Share.

2.



Vesting Dates.

The Option shall vest as follows, provided the Grantee remains in
Service (defined in Paragraph 9, below) through the specified vesting date:

1/3 of the Option on the first anniversary of the Grant Date;

1/3 of the Option on the second anniversary of the Grant Date; and

1/3 of the Option on the third anniversary of the Grant Date.

In addition, upon Grantee’s termination of Service for any of the following
reasons, the unvested portion of the Option shall vest as indicated:

(a)



100% as of the date of Grantee’s death; or

(b)



100% as of the date of Grantee’s termination of Service on account of Total
Disability (defined in Paragraph 9, below); or

(c)



100% as of the date of Grantee’s involuntary termination of Service other than
for Cause, within two (2) years after a Change of Control pursuant to the
definition in effect on the day immediately preceding such Change of Control; or

(d)



Pro-rata as of the date Grantee Retires (defined in Paragraph 9, below); except
that if Grantee Retires at age 62 or older, the Option shall be 100% vested as
of that date.

An Option that vests pro-rata upon the event described in Subparagraph 2(d)  
above shall vest according to a pro-ration formula equal to the total number of
days of Service that Grantee provides during the applicable Vesting Period
(defined below),  divided by the number of days in the applicable Vesting Period
in which the event described in Subparagraph 2(d) occurs, multiplied by the
number of Shares subject to the Option that may vest during the applicable



Page 1

 

--------------------------------------------------------------------------------

 

Vesting Period (rounding up to the nearest whole Share).  For purposes of
pro-rating, the applicable “Vesting Period” is the one-year period between the
Grant Date and first anniversary of the Grant Date during which a portion of the
Option vests, or the one-year period between anniversaries of the Grant Date
during which a portion of the Option vests.

Except as provided above, any portion of the Option that is unvested upon
Grantee’s termination of Service shall be deemed forfeited immediately following
termination. 

3.



Exercise Period.

Grantee may exercise all or part of the Option, to the extent vested, prior to
the close of business at LNC headquarters on any LNC business day (in accordance
with procedures established by LNC) until the first to occur of:

(a)



the tenth anniversary of the Grant Date; or

(b)



the first anniversary of the date of Grantee’s termination of Service on account
of death or Total Disability; or

(c)



the fifth anniversary of Grantee’s Retirement; or 

(d)



the date three (3) months after Grantee’s involuntary termination of
Service other than for Cause, including the sale or disposition of the business
for which Grantee provides Service; or

(e)



the date of Grantee’s termination of Service for any reason other than those
described in Subparagraphs 3(b), (c), or (d), respectively.

4.



Manner of Exercise.

﻿

To exercise an Option, Grantee must:    (a) accept the terms of this award by
delivering an acknowledgment (in the form specified by LNC);  (b) deliver
notice of the exercise (in the form specified by LNC) to the LNC stock option
administrator; and (c) submit full payment of the exercise price.  Payment of
the exercise price may be made in any combination of cash, certified check,
Shares (including the surrender of Shares held by the Grantee or those that
would otherwise be issued on exercise of the Option), or, to the extent LNC has
adopted a broker assisted cashless exercise program, through a broker assisted
cashless exercise.  Any surrendered or withheld Shares will constitute payment
to the extent of their Fair Market Value. 

﻿

5.



Tax Withholding.

As soon as practicable after the exercise date, LNC shall cause the appropriate
number of Shares to be issued to Grantee.  LNC shall not issue Shares until any
required tax withholding payments are remitted to LNC by Grantee.  In accordance
with procedures established by the Compensation Committee of the LNC Board of
Directors (the “Committee”),  Grantee may satisfy any required tax withholding
payments in any combination of cash, certified check, or Shares (including the
surrender of Shares held by the Grantee or those that would otherwise be issued
on exercise of the Option) or, to the extent LNC has adopted a broker assisted
cashless



Page 2

 

--------------------------------------------------------------------------------

 

exercise program, through a broker assisted cashless exercise.    Any
surrendered or withheld Shares will constitute satisfaction of any required tax
withholding to the extent of their Fair Market Value. 

6.



Transferability.

Unless otherwise approved by the Committee, no rights under this Agreement may
be transferred except by will or the laws of descent and distribution.  The
rights under this Agreement may be exercised during the lifetime of Grantee only
by Grantee.  After Grantee’s death, the Option may be exercised by the person or
persons to whom the Option was transferred by will or the laws of descent and
distribution. 

7.



Cancellation/Rescission of Options and/or Related Exercise/Termination for
Cause.

(a)If Grantee’s Service is terminated for Cause, any Shares acquired upon
exercise of the Option during the six (6) month period prior to such termination
for Cause shall be rescinded and any remaining portion of the Option shall be
cancelled without further action by the Committee or its delegate. 

(b)If Grantee fails to comply with the non-competition, non-solicitation,
non-disparagement, or non-disclosure provisions described in Subparagraphs 8(a),
8(b), 8(c), and 8(d), below, before the Option is exercised, the Option shall be
cancelled without further action by the Committee or its delegate. 

(c)If requested by LNC, upon exercise of the Option, Grantee shall certify in a
form acceptable to LNC that Grantee is in compliance with the terms and
conditions described in Subparagraphs 8(a), 8(b), 8(c), and 8(d), below. 
Grantee’s failure to comply with Subparagraphs 8(a) through 8(d) at any time
from the Grant Date through the six (6) month period after any exercise of this
Option shall cause such Option and/or any Shares acquired upon exercise of the
Option to be rescinded.  

(d)(1) LNC shall notify Grantee in writing of any such rescission: (A) in the
case of Subparagraph 7(a), not later than 90 days after such termination for
Cause; and (B)  not later than 180 days after LNC obtains knowledge of Grantee’s
failure to comply with Subparagraphs 8(a), 8(b), 8(c), or 8(d). 

(2) Within ten (10) days after receiving a rescission notice from LNC:
(A) Grantee must surrender to LNC the Shares acquired upon exercise of the
Option, less a number of Shares having a Fair Market Value equal to the
aggregate exercise price of the Option; or (B) if the Shares acquired upon
exercise of the Option have been sold or transferred, (i) Grantee must make a
payment to LNC of the proceeds from such sale or transfer, or (ii) if there are
no proceeds from such transfer, Grantee must make a payment to LNC equal to the
Fair Market Value of the Shares on the date of such transfer.  

In all cases, Grantee shall pay to LNC the gross amount of any gain realized or
payment received (not net of any withholding or other taxes paid by Grantee) as
a result of the Option. 



Page 3

 

--------------------------------------------------------------------------------

 

8.



Covenants.

(a) Non-Competition.  Grantee may not become employed by, work on behalf of, or
otherwise render services that are the same or similar to the services rendered
by Grantee to the business unit(s) for which Grantee provided Service or
otherwise had responsibilities for at the time of his/her termination to any
other organization or business that competes with or provides, or is planning to
provide, the same or similar products and/or services.  Grantee understands and
agrees that this restriction is nationwide in scope.  

(b) Non-Solicitation.  Grantee shall not directly or indirectly hire, manage,
solicit, or recruit any employees, agents, financial planners, salespeople,
financial advisors, vendors, or service providers of LNC (including, but not
limited to, doing a “lift-out” of same) whom Grantee had hired, managed,
supervised, or otherwise became familiar with as a result of his/her Service.

(c) Non-Disparagement.  Grantee shall not (1) make any public statements
regarding his/her Service (other than factual statements concerning the dates of
Service and positions held) or his/her termination or Retirement from LNC that
are not agreed to by LNC, such approval not to be unreasonably withheld or
delayed; and (2) disparage LNC or any of its affiliates, its and their
respective employees, executives, officers, or Boards of Directors. 

(d) Non-Disclosure & Ideas Provision.  Grantee shall not, without prior written
authorization from LNC, disclose to anyone outside LNC, or use in other than
LNC’s business, any trade secrets or confidential and/or proprietary information
received from or on behalf of, developed for, or otherwise relating to the
business of, LNC.  Furthermore, Grantee agrees to disclose and assign to LNC all
rights and interest in any invention or idea that Grantee developed or helped
develop for actual or related business, research, or development work during the
period of Grantee’s Service.  

Notwithstanding anything to the contrary herein,  LNC may, in its discretion,
waive Grantee’s compliance with Subparagraphs 8(a), 8(b), 8(c), or 8(d) in whole
or part in any individual case.  Moreover, if Grantee’s Service is terminated by
LNC other than for Cause, a failure by Grantee to comply with the provisions of
Subparagraph 8(a), above, after such termination shall not in and of itself
cause rescission to the extent the Option was exercised before Grantee’s
termination.    

9.



Definitions.    

As used in this Agreement:

 “Cause” means a conviction of a felony or any fraudulent or willful misconduct
by Grantee that is materially and demonstrably injurious to the business or
reputation of LNC or its affiliates.  Cause shall be determined in the sole
discretion of the Committee. 

“Retires” or “Retirement” means Grantee’s termination of Service from LNC or
any Subsidiary either (i) at age 55 or older with at least five (5) years of
Service or (ii) at any age with at least seven (7) years of Service as a member
of LNC’s Senior Management Committee.  





Page 4

 

--------------------------------------------------------------------------------

 

“Service” means Grantee’s continuous service as a common law employee of, or as
a planner with a full-time agent’s contract with, LNC or any Subsidiary. 
Service as a common law employee is the period of time Grantee is on the payroll
of LNC or a Subsidiary.  Service as a planner is the period of time Grantee’s
full-time agent’s contract is in effect.

“Subsidiary” means any corporation in which LNC has ownership of at least
twenty-five percent. 

“Total Disability” means (as determined by the Committee) a disability that
results in Grantee being unable to engage in any occupation or employment for
wage or profit for which Grantee is, or becomes, reasonably qualified by
training, education or experience.  In addition, the disability must have lasted
six (6) months and be expected to continue for at least six (6) more months or
be expected to continue unto death.    

10.



Incorporation of Plan Terms.

This award is subject to the terms and conditions of the Plan.  Such terms and
conditions of the Plan are incorporated into and made a part of this Agreement
by reference.  In the event of any conflicts between the provisions of this
Agreement and the terms of the Plan, the terms of the Plan will
control.  Capitalized terms used but not defined in this Agreement shall have
the meanings set forth in the Plan unless the context clearly requires an
alternative meaning.

﻿

IN WITNESS WHEREOF, LNC, by its duly authorized officer has signed this
Agreement as of the day and year first above written.

﻿

LINCOLN NATIONAL CORPORATION

﻿

﻿

 

 

﻿

 

 

﻿

/s/ Dennis R. Glass

 

﻿

Name:  Dennis R. Glass

 

﻿

Title:  President and Chief Executive Officer

 

﻿



Page 5

 

--------------------------------------------------------------------------------